236 P.3d 789 (2010)
236 Or. App. 465
STATE of Oregon, Plaintiff-Respondent,
v.
RRL Kent PHILLIPS, Defendant-Appellant.
070241586; A136876.
Court of Appeals of Oregon.
On Appellant's Petition for Reconsideration June 17, 2010.
Decided July 28, 2010.
Peter Gartlan, Chief Defender, and Elizabeth Corbridge Ranweiler, Deputy Public Defender, Office of Public Defense Services, for petition.
Before SERCOMBE, Presiding Judge, and BREWER, Chief Judge, and DEITS, Senior Judge.
PER CURIAM.
Defendant has filed a petition for reconsideration of our opinion in State v. Phillips, 235 Or.App. 646, 234 P.3d 1030 (2010). He argues that we made an error in the procedural disposition of the appeal when we "remanded for resentencing" because that procedural disposition is broader than our decision to vacate the supplemental judgment on the restitution portion of defendant's sentence. See id. at 657, 234 P.3d 1030. Defendant argues that the correct procedural disposition is to remand for a new restitution hearing. The state did not respond to defendant's petition. In order to clarify our intended procedural disposition, we grant the petition for reconsideration and, accordingly, modify our former opinion as follows.
In our former opinion, we stated, "For the reasons that follow, we vacate the supplemental judgment awarding restitution of $2,728.88 and remand for resentencing." Id. at 648, 234 P.3d 1030. We modify that sentence to omit the phrase "for resentencing." In addition, we withdraw the procedural disposition from our former opinion and substitute a new procedural disposition to provide as follows: "Supplemental judgment vacated and remanded; otherwise affirmed."
Reconsideration allowed; former opinion modified; former disposition withdrawn; supplemental judgment vacated and remanded; otherwise affirmed.